'Judgment entered on June 26, 1964, unanimously modified, on the law and on the facts, to the extent of deleting paragraph 17 and subdivision (b) of paragraph 9, and of providing that defendant’s obligation under paragraph 10 shall not extend beyond the children’s minority or earlier emancipation, and, as so modified, the judgment is affirmed, without costs. Our review of the record persuades us that the modifications above indicated are appropriate, taking cognizance of the best interests of the children and the equities between the parties. On the main issues, however, we are of opinion that the Trial Judge has commendably achieved a thoroughly sound and judicious solution of this taxing matrimonial controversy. We agree with his conclusions as to the impact of the alleged Alabama divorce; and his findings as to the feigned reconciliation by plaintiff are amply supported by the record. Settle order on notice. Concur — Botein, P. J., Breitel, Rabin, McNally and Eager, JJ.